

SECURITY AGREEMENT


This Security Agreement, dated as of July 8, 2005 (the “Security Agreement”), by
and among Axeda Systems, Inc., a Delaware corporation (the “Company”), Axeda
Systems Operating Company, Inc., a Massachusetts corporation (the “Guarantor”
and together with the Company, the “Obligors”), and the purchasers named in
Schedule 1 hereto (the “Purchasers”).


WITNESSETH:


WHEREAS, the Obligors and the Purchasers have entered into the Senior Secured
Bridge Note Purchase Agreement, dated as of July 8, 2005 (as may be hereafter
amended, modified, substituted, extended or restated from time to time,
including any replacement agreement therefore, the “Purchase Agreement”),
pursuant to which the Company will issue to the Purchasers its 7% Senior Secured
Bridge Notes with an aggregate principal amount of $600,000 (the “Notes”); and


WHEREAS, the Obligors, as an inducement to the Purchasers to purchase the Notes
pursuant to the Purchase Agreement, desire to give the Purchasers a first
priority security interest in the Collateral (as defined below);


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Obligors, the
Obligors hereby agree with the Purchasers as follows:


1.    Certain Definitions. The following terms used herein shall have the
meanings ascribed to them under the Uniform Commercial Code in effect in the
Commonwealth of Massachusetts on the date hereof: Accounts, Chattel Paper,
Documents, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Inventory, Investment Property and Proceeds. Terms not otherwise defined herein
shall have the meaning assigned such terms in the Purchase Agreement.
 
2.    Security Agreement. Each Obligor hereby grants to the Purchasers a first
priority security interest in all of the following property now owned or at any
time hereafter acquired by the Obligor or in which the Obligor now has or at any
time in the future may acquire any right, title or interest: (i) Accounts;
(ii) Chattel Paper; (iii) Deposit Accounts; (iv) Documents; (v) Equipment; (vi)
Fixtures; (vii) General Intangibles (including without limitation patents,
letters patent, patent applications, trademarks, service marks, trade names and
copyrights and any applications therefor or registrations, recordings,
divisions, continuations, continuations-in-part, renewals, reissues or
extensions thereof); (viii) Investment Property; (ix) Goods; (x) Instruments;
(xi) Inventory; (xii) insurance claims and proceeds; (xiii) books and records,
computer programs, databases and other computer materials of the Obligor
pertaining to any and all of the foregoing; and (xiv) to the extent not
otherwise included, Proceeds and products of any and all of the foregoing (all
such property described above being referred to hereinafter collectively as the
“Collateral”).
 
 
 

--------------------------------------------------------------------------------

Security Agreement - Page 2
 
3.    Obligations Secured. The security interest granted hereby secures payment
of all amounts owed pursuant to the Notes issued pursuant to the Purchase
Agreement and all other obligations of the Obligors to the Purchasers under the
Bridge Loan Documents.
 
4.    Obligors’ Representations, Warranties and Covenants. The Obligors
represent, warrant and covenant that:
 
(a)    Each of the Obligors’ principal place of business is 21 Oxford Road,
Mansfield, Massachusetts 02048 and the Obligors keep their records concerning
accounts, contract rights and other property at that location. The Obligors will
promptly notify the Purchasers in writing of the establishment of any new place
of business where any of their Inventory or records, or any of the Collateral,
are kept.
 
(b)    The Obligors will at all times keep in a manner reasonably satisfactory
to the Purchasers accurate and complete records of the Obligors’ Inventory and
Accounts and will keep such Inventory insured. The Purchasers shall be entitled,
at reasonable times and intervals after reasonable notice to the Company, and
without undue disruption to the Company’s business to enter any of the Obligors’
premises for purposes of inspecting the Collateral and the Obligors’ books and
records relating thereto.
 
(c)    The Obligors will not create, incur, assume or suffer to exist, or permit
any subsidiary to create, incur, assume or suffer to exist, any mortgage, deed
of trust, pledge, lien, security interest or other charge or encumbrance
(including the lien or retained security title of a conditional vendor) of any
nature, upon or with respect to any of their properties, now owned or
hereinafter acquired, or assign or otherwise convey any right to receive income,
except that the foregoing restrictions shall not apply to liens, security
interests or other charges or encumbrances (i) for taxes, assessments or
governmental charges or levies on property of the Obligors or any subsidiary if
the same shall not at the time be delinquent or thereafter can be paid without
penalty, or are being contested in good faith and by appropriate proceedings,
(ii) imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business or (iii) granted
prior to the date hereof to Laurus Master Fund, Ltd. pursuant to that certain
Master Security Agreement, dated as of October 4, 2004, and those other security
and pledge agreements related to the Laurus Debt (as defined in the Purchase
Agreement).
 
(d)    The Obligors shall not use the Collateral in violation of any applicable
statute, ordinance, law or regulation or in violation of any insurance policy
maintained by the Obligors with respect to the Collateral.
 
 
 

--------------------------------------------------------------------------------

Security Agreement - Page 3
 
5.    Financing Statements. The Obligors shall execute any financing statements,
or other notices appropriate under applicable law (including without limitation
the filing of notices with the Patent and Trademark Office), in respect of any
security interest created pursuant to this Security Agreement which may at any
time be required or which, in the reasonable opinion of the Purchasers, may at
any time be desirable. In the event that any recording or filing thereof (or the
filing of any statements of continuation or assignment of any financing
statement) is required to protect and preserve such lien or security interest,
the Obligors shall execute the same at the time and in the manner requested by
the Purchasers.
 
6.    Obligors’ Rights Until Default. In the absence of any Event of Default (as
defined in the Purchase Agreement), the Obligors shall have the right to possess
the Collateral, manage their property and sell their inventory in the ordinary
course of business.
 
7.    Purchasers’ Rights Upon Default. Upon an Event of Default and at any time
thereafter, the Purchasers of at least a majority of the aggregate principal
amount of the Notes then outstanding may exercise any of the remedies available
to them, including without limitation, those available to a secured party under
the Uniform Commercial Code as from time to time in effect in the Commonwealth
of Massachusetts. The Obligors shall pay to the Purchasers of at least a
majority of the aggregate principal amount of the Notes then outstanding on
demand any and all reasonable counsel fees and other expenses incurred by the
Purchasers in exercising their available remedies upon an Event of Default
hereunder.
 
8.    Amendment. Any provision in this Security Agreement or the Purchase
Agreement to the contrary notwithstanding, amendments to this Security Agreement
may be made, and compliance with any covenant or provision set forth herein may
be omitted or waived, only with the prior written consent thereto of the
Purchasers of at least a majority of the aggregate principal amount of all Notes
then outstanding and, in the case of amendments only, the Company. Any waiver or
consent may be given subject to satisfaction of conditions stated therein and
any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No failure or delay on the part of any of
the Purchasers, or any other holder of any Note, in exercising any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. Written notice of any waiver or consent effected under this Section 8
shall promptly be delivered by the Company to any Purchasers who did not execute
the same.
 
9.    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be given as provided in Section 15 of
the Purchase Agreement.
 
10.   Cumulation of Remedies. The rights and remedies under this Security
Agreement are cumulative and not exclusive of any rights, remedies, powers and
privileges that may otherwise be available to the Purchasers.
 
11.   Binding Effect. This Security Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the parties hereto, including
without limitation, all future holders of the Notes. This Security Agreement
constitutes the entire agreement with respect to the matter set forth herein and
supersedes any prior agreements or understandings with respect thereto.
 
 
 

--------------------------------------------------------------------------------

Security Agreement - Page 4
 
12.   Governing Law. This Security Agreement shall be governed by, and construed
in accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the principles of conflict of laws thereof.
 
13.   Counterparts. This Security Agreement may be executed and delivered
(including by facsimile transmission) in more than one counterpart, each of
which shall be deemed to be an original and which, together, shall constitute
one and the same instrument.
 
14.   Severability. If any provision of this Security Agreement shall be held to
be illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Security Agreement, and this Security Agreement shall be carried out as if any
such illegal, invalid or unenforceable provision were not contained herein.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------

 
Security Agreement - Signature Page
 

 
IN WITNESS WHEREOF, this Security Agreement has been executed by the parties
hereto as of the date first above written.
 

        THE COMPANY:       AXEDA SYSTEMS, INC.  
   
   
    By:   /s/ Karen F. Kupferberg  

--------------------------------------------------------------------------------

Name: Karen F. Kupferberg   Title: Chief Financial Officer

 

        THE GUARANTOR:       AXEDA SYSTEMS OPERATING COMPANY, INC.  
   
   
    By:   /s/ Karen F. Kupferberg  

--------------------------------------------------------------------------------

Name: Karen F. Kupferberg   Title: Chief Financial Officer




        THE PURCHASERS:      
JMI EQUITY FUND V, L.P.
By: JMI Associates V, L.L.C.
its General Partner
 
   
   
    By:   /s/ Bradford D. Woloson  

--------------------------------------------------------------------------------

Bradford D. Woloson   Managing Member


       
JMI EQUITY FUND V (AI), L.P.
By: JMI Associates V, L.L.C.
its General Partner
 
   
   
    By:   /s/ Bradford D. Woloson  

--------------------------------------------------------------------------------

Bradford D. Woloson  
Managing Member

 
 
 

--------------------------------------------------------------------------------

 
Security Agreement - Schedule I
 


Schedule 1


PURCHASERS:


JMI EQUITY FUND V, L.P.
1119 St. Paul Street
Baltimore, MD 21202
 
JMI EQUITY FUND V (AI), L.P.
1119 St. Paul Street
Baltimore, MD 21202



 
 

--------------------------------------------------------------------------------

 
 